DETAILED ACTION
Applicants’ arguments, filed 25 April 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 17, 19, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2014/021678 A1) in view of Unger et al. (US 2003/0003055 A1).
Note Regarding Language: Lee was written in Korean. The examiner has obtained an English-language translation for Lee as of https://patents.google.com/patent/WO2014021678A1/en?oq=WO+2014%2f021678 accessed 10 January 2022. All page and line citations are to the English translation; however, the material cited therein is understood to have been present in the original document.
Lee is drawn to a microbubble-nanoliposome complex for cancer diagnosis and treatment methods, as of Lee, page 1, title and abstract. The composition used in the method of Lee has the following structure, as of figure 1 of the original document of Lee, reproduced below.

    PNG
    media_image1.png
    435
    793
    media_image1.png
    Greyscale

As best understood by the examiner, the nanoliposome of Lee is understood to read on the required nanoparticle. Also, the nanoliposome of Lee and the microbubble of Lee appear to be associated, as of the above-reproduced figure.
As to claim 1, the claim recites delivering at least one medical component associated with a nanoparticle to target tissue that is the lung. Lee teaches the following, as of page 11 of the translation of Lee, relevant paragraph reproduced in part below.

Figure 21 shows the in vivo distribution of the micro bubble-nanoliposomal complex containing fluorescence in raw vegetables. For detection, green and red fluorescent micro bubble-nanoliposomal complexes, MB(G)-Lipo (R)-Her2Ab, were injected intravenously and the organic dye intensity was characterized by CLSM analysis outside the living tissue. Organic dyes were found to be mainly distributed in liver and lung organs regardless of flash application.

As best understood by the examiner, the above-reproduced paragraph appears to suggest that administration intravenously results in the composition used in the method of Lee to go to the lungs, (though the above-reproduced paragraph contains translation errors). The skilled artisan would have understood this to have been the case regardless of whether the composition of Lee was carrying a diagnostic agent or a therapeutic drug.
As to claim 1, the claim requires that the medical component is a therapeutic agent. Lee teaches this as of the above-reproduced figure, in which Lee teaches a hydrophilic gene and a hydrophilic drug. 
As to claim 1, the claim requires delivery to target lung tissue without ultrasound. While Lee teaches various examples that include the use of ultrasound, the method in the section reproduced above from page 11 of Lee does not appear to include ultrasound. As such, Lee appears to suggest that the method may be carried out in the absence of ultrasound.
For the purposes of this rejection, the examiner understands that Lee does not teach release of the medical component in the lungs without ultrasound. 
Unger et al. (hereafter referred to as Unger). Unger is drawn to gas-filled microcapsules and methods of using said gas-filled microcapsules, as of Unger, title and abstract. Unger teaches the following, as of paragraph 0170, reproduced below.

    PNG
    media_image2.png
    172
    465
    media_image2.png
    Greyscale

As such, Unger appears to teach that microbubbles in the lung can release drug encapsulated therein without ultrasound being applied.
Unger does not teach intravenous administration to administer a microbubble and/or drug encapsulated therein to the lungs.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of Lee without using the step of ultrasound in order to have delivered active agent to the lungs. Lee is drawn to a method of administering a microbubble-nanoliposome, and teaches that this microbubble-nanoliposome migrates to the lungs regardless of the initial manner of administration. Unger teaches that microbubbles may release active agent in the lungs without the use of ultrasound. As such, the skilled artisan would have been motivated to have modified Unger not to have included ultrasound in order to have predictably caused the nanoliposome-microbubble of Unger to have predictably released drug in the lung with a reasonable expectation of success.
As to claim 2, Lee teaches a gas-filled microbubble, as of Lee, figure 1, reproduced above.
As to claim 3, the claim requires the presence of free nanoparticles. Lee teaches the following, as of the bottom of page 7 of the translation of Lee, relevant text reproduced below.

    PNG
    media_image3.png
    107
    1305
    media_image3.png
    Greyscale

As best understood by the examiner, the volume of nanoliposome solution is 9 times that of the microbubble. This appears to be a large excess of nanoliposome as compared with microbubble. As such, the skilled artisan would have expected that following step 4 of Lee, the resultant composition of Lee would have had nanoliposome bound to the microbubble, but also free nanoliposome due to the excess nanoliposome in the method of Lee not actually binding to the microbubble. Additionally, said nanoliposome was taken from step 3 of Lee in which active agent was already combined with the nanoliposome of Lee.
As to claim 4, Lee teaches a pegylated lipid, which is DSPE-PEG-SPDP, as of Lee, page 7, “Preparation Example” step 1. 
As to claim 5, Lee teaches a targeting agent, which may be an antibody, as of Lee, figure 1, reproduced above. Lee teaches antibodies, denoted as “Y” shaped structures, attached to both the microbubble and the liposome.
As to claim 6, Lee teaches pharmaceutically acceptable carriers such as buffers, as of page 6, 10th paragraph.
As to claim 7, Lee teaches CO2 as the microbubble gas, as of Lee, page 4, 5th from last line. This is understood to be an air component.
As to claim 8, Lee teaches a surfactant, (i.e. surface active agent) as of Lee, page 6, 7th from last paragraph.
As to claim 9, Lee teaches microbubble diameter preferably between 1-2 µm, but potentially up to 10 µm, as of Lee, page 4, 4th and 5th to last paragraphs.
As to claim 10, Lee teaches therapeutic agents for cancers, as of Lee, page 1, abstract. These are understood to read on the required cytotoxic drugs.
As to claim 11, Lee is understood to teach free nanoliposomes, which read on the required free nanoparticles. See the rejection of claim 3 above.
As to claim 12, Lee teaches a pegylated lipid, which is DSPE-PEG-SPDP, as of Lee, page 7, “Preparation Example” step 1. The use of this lipid would have resulted in the formation of a PEG coating.
As to claim 13, Lee teaches a targeting agent, which may be an antibody, as of Lee, figure 1, reproduced above. Lee teaches antibodies, denoted as “Y” shaped structures, attached to both the microbubble and the liposome.
As to claim 14, Lee teaches pharmaceutically acceptable carriers such as buffers, as of page 6, 10th paragraph.
As to claim 17, figure 1 of Lee, which is reproduced above, shows a gas-filled microbubble with nanoparticles associated on the surface, wherein the nanoliposomes of Lee read on the required nanoparticles.
As to claim 19, Lee teaches therapeutic agents for cancers, as of Lee, page 1, abstract. These are understood to read on the required cytotoxic drugs.
As to claim 24, figure 1 of Lee, which is reproduced above, shows a gas-filled microbubble with nanoparticles associated on the surface, wherein the nanoliposomes of Lee read on the required nanoparticles.
As to claims 25-26, Lee teaches the following as of page 4, 5th to last paragraph.

    PNG
    media_image4.png
    78
    1289
    media_image4.png
    Greyscale

As best understood by the examiner, this is understood to teach a microbubble diameter of 1-2 µm and a nanoliposome diameter of 100-200 nm. The nanoliposome size range of Lee is within the claimed nanoparticle size range of under 800 nm. The microbubble size range of Lee of 1-2 µm is within the claimed range of 1-10 µm in claim 25 and 1-30 µm in claim 26.
As to claim 27, Lee teaches CO2 as the microbubble gas, as of Lee, page 4, 5th from last line. This is understood to be an air component.

Response to Arguments
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 25 April 2022 (hereafter referred to as applicant’s response). These arguments are addressed below
In applicant’s response, applicant takes the position that the method of Lee would not have been capable of releasing the medical component into the target tissue without the application of ultrasound. In support of this position, applicant cites Test Example 6 of Lee, as of page 10 of the machine translation provided by the examiner, which was reproduced on page 6 of applicant’s response.
The examiner does not dispute that Test Example 6 of Lee shows that cells exposed to the nanoliposome-microbubble of Lee but not exposed to ultrasound do not release their contents in the absence of application of ultrasound. Nevertheless, the examiner does not find applicant’s position to be persuasive. As best understood by the examiner, the results from Test Example 6 of Lee appear to apply to in vitro experimentation. The examiner disputes that the in vitro experimentation of Lee is applicable to in vivo administration of the nanoliposome-microbubble of Lee to the lungs. This is because during in vivo administration to the lungs, the gaseous precursor-filled liposomes (i.e. microbubbles) may burst after administration without the use of ultrasound, apparently due to the anatomy of the lungs and the lining of the lungs with lipid. See paragraph 0170 of Unger, which is reproduced below.

    PNG
    media_image2.png
    172
    465
    media_image2.png
    Greyscale

As best understood by the examiner, the anatomical and physiological features of the lung that allow for the microbubbles to burst in the lung without ultrasound would not have been present in the in vitro experimentation of Test Example 6. As such, the results in Test Example 6 that indicate that ultrasound fails to release active agent from the microbubble in vitro would not have been expected to have correlated with in vivo administration to the lung.
In applicant’s response, page 7, top paragraph, applicant provides arguments regarding the examiner’s citation of figure 21 of Lee. As an initial matter, the examiner did reproduce a paragraph from Lee citing figure 21 of Lee, as of the bottom of page 6 of the prior office action mailed on 27 January 2022. Nevertheless, the primary reason that the examiner reproduced this paragraph was due to the last sentence of the paragraph, which teaches that organic dyes (encapsulated in the nanoliposome-microbubble of Lee) are distributed in the lungs. This paragraph of Lee was cited by the examiner because it provides teachings regarding administration to the lungs, rather than because of a specific teaching regarding figure 21 of Lee.
Regardless, looking to figure 21 of Lee, the examiner notes that the figure teaches the following, with a portion of the figure reproduced below with annotation by the examiner.

    PNG
    media_image5.png
    303
    716
    media_image5.png
    Greyscale

The above-reproduced figure appears to teach significant delivery to the lung. While applicant’s arguments emphasize delivery to the kidney, the above-reproduced data appears to show greater delivery to the lung as compared with delivery to the kidney.
Applicant then makes the following arguments, as of applicant’s response, page 7, second paragraph, relevant text reproduced below.

    PNG
    media_image6.png
    137
    656
    media_image6.png
    Greyscale

This is not persuasive for the following reasons.
First, Lee does not show that the complexes of the Lee invention fail to release the encapsulated agent from the complex without ultrasound in the lungs in vivo. As best understood by the examiner, there would have been no expectation that the in vitro experimentation of Lee would have accounted for the physiological condition of the lung.
Secondly, the skilled artisan would have expected that the complexes of Lee would have released the encapsulated agent from the complex in the lungs without ultrasound in view of the teachings of Unger, specifically as of paragraphs 0168-0170, which are explained in greater detail above.
Third, to the extent that Lee provides data showing that the encapsulated agent fails to release from the complex without ultrasound, the data provided by Lee is in vitro data. The in vitro data of Lee would not have been expected to have been applicable to in vivo experimentation because the in vitro experiments of Lee do not include the anatomical and physiological features of the lung that would have enabled release of the encapsulated agent in the absence of ultrasound. Those anatomical and physiological features are discussed by Unger, e.g. paragraph 0170, and are discussed above in greater detail.
As such, there would have been a reasonable expectation that the method of Lee would have resulted in release of the encapsulated agent in the lung when the complex of Lee was administered in vivo.
Applicant then provides an argument regarding the examiner’s allegation that Lee teaches that fluorescence is an alternative to ultrasound, citing page 5, 7th paragraph of the machine translation of Lee, as of applicant’s response, page 7, third paragraph. This is not persuasive. The examiner disputes that the current rejection takes the position that fluorescence is an alternative to ultrasound. As such, applicant’s argument appears to be addressing a position that is not actually taken by the examiner in the current rejection.
Applicant then provides an argument regarding hindsight reasoning, as of applicant’s response, page 7, bottom paragraph. This is not persuasive. Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." See MPEP 2145(X)(A). In this case, applicant has not argued that the examiner used knowledge gleaned only from applicant’s disclosure in order to substantiate the applied rejection; as such, applicant’s arguments regarding hindsight reasoning are not persuasive.
Applicant then makes arguments regarding instant example 3, as of applicant’s response, page 8, top of page. Table 2, from Example 3 on page 25 of the instant specification, is reproduced below.

    PNG
    media_image7.png
    582
    613
    media_image7.png
    Greyscale

In the above-reproduced table, applicant compared a method of administering nanoparticle-microbubble conjugates comprising an anti-cancer drug to mice with lung cancer against administering a control NaCl solution to mice with cancer. Applicant appears to have found that administration of the nanoparticle-microbubble conjugates comprising an anti-cancer drug to mice with cancer has superior anti-cancer results as compared with administration of the control NaCl solution, even in the absence of ultrasound. This is evidenced by the fact that the two experimental animals have 20-30% invasion metastasis whereas the control animals have 40-60% invasion metastasis.
Nevertheless, this is not probative of non-obviousness. First of all, in order to obtain a patent based upon unexpected results, the claimed invention must be compared with the closest prior art. See MPEP 716.02(e). In this case, the prior art of Lee appears to be closer to the claimed invention that the NaCl control in the above experiment. This is because in the prior art of Lee, a microbubble-nanoliposome complex comprising an agent to be delivered is actually administered, whereas in the control group in the above experiment, no such microbubble-nanoliposome complex is administered.
Additionally, expected beneficial results are evidence of obviousness. See MPEP 716.02(c)(II). In this case, applicant’s result would not have been unexpected in view of the teachings of Lee and Unger. This is because Lee teaches that administration of a nanoliposome-microbubble conjugate via administration modes such as intravenous administration reaches the lung. Furthermore, Unger teaches that a microbubble can rupture and release its contents in the absence of ultrasound, as of Unger, paragraphs 0168-0170. As such, the skilled artisan would have expected that had a microbubble-nanoparticle conjugate been formulated with an anti-cancer drug been administered to mice with lung cancer intravenously, the skilled artisan would have expected that such a method would have resulted in release of the anti-cancer drug in the lung and treatment of the cancer regardless of the application of ultrasound.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612